DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show "electric vehicle 700" (Page 13, Line 1) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-3, 6-7, 10-13, 16-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 2011/0022255 A1).
	Regarding claim 1 and 11, Yamada teaches:
 A motor control apparatus and a method of controlling a motor, comprising: 
an input unit configured to receive a driving route including a departure location and an arrival location for an electric vehicle; See FIG. 2 and [0050] where the control unit 24 determines the present position of the vehicle. Next, see [0051] where the control unit 24 then determines an optimal route to the destination inputted by the user. Also, see [0055] where the user is a vehicle occupant and inputs the destination into the display screen.
a section dividing unit configured to divide the driving route into a plurality of sections wherein each of the plurality of sections has one of two or more predefined road types; See [0064]; FIG. 7A; and FIG. 11A where the travel route is divided into sections. Also see [0057] where the control unit 24 obtains running information while the vehicle runs including road gradient information and a drive force. Last, see [0065] where the SOC (state of charge) management schedule is designed so that the target 
a calculation unit configured to calculate a motor control value of the electric vehicle for each of the plurality of sections using past driving-related information of the electric vehicle for the two or more predefined road types; and See [0057] where the control unit 24 collects the following running information, at every predetermined distance, while the vehicle runs: vehicle speed, road gradient, drive force, etc. The control unit 24 also, simultaneously, collects road identifier information including the vehicle’s current location. Next, see [0058] which explains how the running history is stored in the permanent storage medium 23. Also, see [0063] where the energy required for the vehicle to run the travel route is calculated based on the running information collected and stored in the permanent storage medium. Last, see [0065] where the “SOC management schedule is designed such that the target SOC is increased in the upstream road section located immediately before the downstream road section, in which the stopping frequency of the vehicle stop is relatively large.”. Here, the predefined road types are the upstream and downstream road sections.
a control unit configured to, during travel on the driving route, control a motor of the electric vehicle based on the calculated motor control value for each of the plurality of sections. See [0053] where “when it is determined, at the next departure, that the schedule of the target SOC, which is associated with the origin and the destination of the route of interest, has been stored in the permanent storage medium 

Regarding claim 2 and 12, Yamada teaches 
 the motor control apparatus of claim 1 and the method of claim 11, wherein the two or more predefined road types comprise:
a straight flat type, a straight uphill type, a straight downhill type, an S-shaped flat type, an S-shaped uphill type, an S-shaped downhill type, a right turn flat type, a right turn uphill type, a right turn downhill type, a left turn flat type, a left turn uphill type, a left turn downhill type, a U-turn flat type, a U- turn uphill type, a U-turn downhill type, a T-shaped flat type, a T-shaped uphill type, and a T-shaped downhill type. See [0065] where the two predefined road types consist of an upstream road section (straight uphill type) and a downstream road section (straight downhill type).

Regarding claim 3 and 13, Yamada teaches
 The motor control apparatus of claim 1 and the method of claim 11, wherein the past driving-related information comprises:
 a driving road type, 
road congestion information corresponding to the driving road type, See [0110]-[0111]; where the recommended running mode for the road section is determined based on the present position of the vehicle and “the schedule of the recommended running mode defined in the traffic-jam-information-receiving-time process.”
speed information of the electric vehicle, See [0057] where the control unit 24 stores information about the vehicle speed.
status information of the motor, and See [0057] where the control unit 24 stores information on a drive force and an electrical load for driving the motor.
usage information of a battery. See [0101] and FIG. 14 where the navigation ECU 20 calculates the electric power consumption of the battery 9. See [0062]-[0063] where “the energy required for the vehicle to run the schedule section is computed based on the running information collected and stored in the permanent storage medium 23 during the previous vehicle running from the origin to the destination.” Here, the energy is referring to the battery usage information.

Regarding claim 6 and 16, Yamada teaches
 the motor control apparatus of claim 3 and the method of claim 13, wherein the calculation unit calculates the motor control value for a first section among the plurality of sections 20by performing operations comprising: 
selecting a road type which matches the first section of the two or more predefined road types; See [0077] and FIG. 10; where the “previously computed SOC management schedule for the road sections in the schedule section of interest is stored in the permanent storage medium 23, corresponding to YES at S504, control proceeds to S506, where the control target value is read. In step S504, the controller matches the first section to a predefined road type previously travelled. 
selecting at least one piece of the past driving-related information corresponding to the selected road type;  29Attorney Docket No.: 44118-0080001 Client Ref.: LEP190142US; 190DB004US02 See [0077] where the at least one piece of the past driving-related information corresponding to the selected road type is the “previously computed SOC management schedule for the road sections in the schedule section in interest”.
selecting a first piece of the past driving-related information in which the usage information of the battery indicates minimum usage among the past driving- related information; and See [0006] where a running history is collected for each of the predetermined road sections, and the schedule of a target value (target SOC) is calculated based on the learned running history and the road state in order to minimize the fuel consumption to the destination. 
calculating a status information of the motor, which is included in the first 5piece of the past driving-related information, as the motor control value for the first section. See [0057]-[0058] where the drive force and electrical load for driving the motor 3 is calculated at every predetermined distance and then stored in the running history in order to be used at a later time. Also see [0063] where “the energy required 

	Regarding claim 7 and 17, Yamada teaches 
the motor control apparatus of claim 6 and the method of claim 16, wherein, 
when a road congestion level measured at a time point at which the electric vehicle enters the first section is different from a road congestion level included in the first piece of the past driving- related information, See [0074]-[0076] where the SOC management schedule specifies a road section, and determines whether there is learning information (past driving-related information). Here, the initial road congestion level measured at a time point when the electric vehicle enters the first section is measured by way of the VICS receiver 17 which receives traffic jam information (See [0096] and [0113]). Also, see [0113] and [0122] which explains that if there is a detected traffic jam section ahead of the present position of the vehicle, “the schedule of the recommended running mode may be defined based on the traffic jam information similar to the case of the traffic jam.” The traffic-jam-information-receiving-time process receives information that there is a traffic jam up ahead that is different from that of the past-driving related information.
 the calculation unit is configured to select a second piece of the past driving-related information including road congestion information corresponding to the measured road congestion level and See FIG. 14 and [0122] where “when it is determined, based on the traffic jam information, that there is a congestion section, which is relatively congested, ahead of the present vehicle position, the schedule of the recommended running mode may be defined based on the traffic jam information similar to the case of the traffic jam.”  
calculate a status information of the motor, which is included in the second piece of the past driving-related information, as the motor control value for the first section. See FIG. 14 where if there is a traffic jam section ahead, the controller compute the electric power consumption for EV running oriented operation. In defining the schedule of recommended running mode, the past driving-related information is used when determining a recommended running mode (See [0122]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Izuoka (US 20200156619 A1).
claim 4 and 14, Yamada teaches 
 the motor control apparatus of claim 3 and the method of claim 13, wherein the status information of the motor comprises 
voltage information,
current information, and 
operating frequency information of the motor. See [0065] where “the stopping frequency of a certain road section indicates the number of times, by which the vehicle stops while the vehicle runs in the certain road section.” Here, the operating frequency information of the motor includes the amount of times the vehicle stops.
Though Yamada does not explicitly say that the status information of the motor comprises voltage and current information, it can be understood by a person having ordinary skill in the art of electric vehicles that, according to [0057], the “electrical load (W)” is presented in Watts and is considered the amount of electrical power for driving the motor. Electric power is calculated by multiplying the current by the voltage, therefore the voltage and current information are considered inherent to calculating the electrical load.
Yamada teaches all of the elements of the current invention as stated above except for explicitly stating the current and voltage information.
Izuoka teaches it is known to provide status information of the motor to comprise current information and voltage information. See [0037] and FIG. 2 where “The charge control circuit 351 is an electric circuit capable of converting an alternating current supplied from the external power source 40 into a direct current, on the basis of a control signal from the control 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Yamada to incorporate the teachings of Izuoka to provide a motor control apparatus of claim 3, wherein the status information of the motor comprises voltage information, current information, and operating frequency information. Doing so would allow “the EV mode [to be] desirably set preferentially to reduce the fuel consumption, as long as a battery charge amount is sufficient.” [0047]

Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Saavedra Roman (US 20210012584 A1).
Regarding claim 5 and 15, Yamada teaches 
 the motor control apparatus of claim 1 and a method of claim 11, further comprising: 
a motor status check unit configured to check status information of the motor; 
a battery status check unit configured to check status information of the battery; and See [0101] and FIG. 14 where the navigation ECU 20 calculates the electric power consumption of the battery 9.
an information generation unit configured to generate the past driving- related information based on 
information sensed by a sensor unit of the electric vehicle, See [0048] where the control unit 24 “enables exchange of signals with the HV control unit 10, the GPS receiver 11, the azimuth sensor 12, the vehicle speed sensor 13, the map DB storage part 14, and the gradient sensor 15.” Also see [0057] where the control unit 24 collects and stores this information at predetermined distance intervals while the vehicle runs.
the status information of the motor, and See [0057] where the control unit 24 collects and stores information on the “electrical load (W) for driving the motor 3”.
the status information of the battery. See [0087] where the status information of the battery includes determining if the charge amount of the battery 9 has changed as planned or accordingly to the SOC management schedule.
Yamada teaches all of the elements of the current invention as stated above except an information generation unit configured to generate the past driving-related information based on
an image captured by a camera of the electric vehicle
an information generation unit configured to generate the past driving-related information based on an image captured by a camera of the electric vehicle. See [0014] and FIG. 1 where the system 101 predicts a driving range based on various factors. Also, see [0027] where the camera 126 is among a group of sensors used to detect information related to an environment of the vehicle 100. See [0035] where the ECU creates or updates a driver profile based on the monitored behavior.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Yamada to incorporate the teachings of Saavedra to provide an information generation unit that generates past driving-related information based on an image captured by a camera of the electric vehicle. Doing so would allow the ECU to use the “detected data to autonomously control the vehicle 100, to identify landmarks, or the like.” [0027]	

Claim 8 & 18; and 9 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Izuoka (US 20200156619).
	Regarding claim 8 & 18, Yamada teaches 
the motor control apparatus of claim 1 and the method of claim 11. Yamada teaches all of the elements of the current invention as stated above except
the motor control apparatus of claim 1 further comprising: 
a communication unit configured to receive the past driving-related information of the electric vehicle from an external server, wherein the past driving-related information of the electric vehicle are stored in the external server.
Izuoka teaches it is known to provide a communication unit configured to receive the past driving-related information of the electric vehicle from an external server and also store the information in the external server. 
See [0024] and FIG. 1; where the server 20 and control device 400 are communicably connected via the network 10. Also see [0042] where the “communication device 306” is connected to the network 10 in order to communicate with the server 20. 
“The server 20 acquires the vehicle information on the speed and position of a vehicle from each vehicle 30 traveling. On the basis of the acquired vehicle information, the server 20 updates a congestion status of a road at that time and a parking time period (for example, average parking time period) in a facility.” [0025] Last, see [0067] where the control device 400 receives congestion prediction information or traffic restriction information sent from the server 20. 

Regarding claim 9 & 19, Yamada in view of Izuoka teaches 
a motor control apparatus of claim 1, further comprising: 
a communication unit (See Izuoka; communication device 306) configured to receive past driving-related information of another electric vehicle having the same road types as the electric vehicle for each of the two or more road types from an external server. See [0024] and FIG. 1; where the server 20 and vehicles 30 are communicably connected to each other via a network 10.  “The server 20 
Also see [0026]; where each vehicle is a hybrid vehicle. 
Last, see [0040] where the map database 304 has various road information including “road shape information (for example, road gradient, types of curve and straight section, and traveling load such as curve curvature)”. Then, “the map database 304 acquires the latest road information from the server 20 and updates the information.” Therefore, receiving information the external server about past driving-related information of another electric vehicle that recently travelled the same path.


Claim 10 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Mason (US 8706409 B2).
Regarding claim 10 and 20; Yamada teaches
 the motor control apparatus of claim 1 and the method of claim 11. Yamada teaches all of the elements of the current invention as stated above except wherein the control unit is further configured to control at least one other component of the motor control apparatus to perform a calculation that relates to communication or data signal processing.
control unit further configured to control at least one other component of the motor control apparatus to perform a calculation that relates to communication or data signal processing.  See Col. 19 lines 35-55 where the feedback portion 1010 can provide real-time vehicle speed recommendations when traversing a hill in order to counteract the deceleration forces that impact the vehicle as it climbs up the hill. “As the vehicle makes its way up the hill, the recommended vehicle speed can gradually decrease until it reaches, for example, a minimum safe speed, near the crest of the hill.” Here, the optimum speed of the vehicle going uphill is calculated in order to reduce the deceleration forces impacting the vehicle.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Yamada to incorporate the teachings of Mason and provide a control unit further configured to control at least one other component of the motor control apparatus to perform a calculation that relates to communication or data signal processing.  In doing so, “the speed of the vehicle can advantageously be adjusted to balance the kinetic energy and potential energy components of the total energy of the vehicle as it traverses the hill.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim (US 20160052420 A1) describes a device and method for controlling battery SOC of hybrid vehicle. Kusano (US 10921138 B2) describes an autonomous vehicle virtual reality navigation system. Tanimichi (US 10518783 B2) describes an automatic driving control device..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506.  The examiner can normally be reached on Monday - Thursday and alternate Fridays 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/B.R.P./ 03/13/2021Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661